Citation Nr: 1741561	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a temporary total rating due to convalescence for service-connected pes planus after September 2014, January 2016, and February 2017.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's sister



ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to October 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified at a hearing before a Veterans Law Judge in April 2017; a transcript of the hearing has been associated with the record.

The Veteran initially appealed a denial of temporary total rating for convalescence from June 2011 to September 2011 and March 2013 to June 2013.  These were subsequently granted in September 2013.  At the Board hearing, the issues of convalescence for additional periods were raised and are addressed below.

The issues of temporary total rating for convalescence in September 2014 and the increased bilaterial pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Post-operative convalescence was required following pes planus surgery from January 22, 2016 through April 22, 2016.

2.  Post-operative convalescence was required following pes planus surgery from February 3, 2017 to April 13, 2017.


CONCLUSIONS OF LAW

1.  The criteria for entitlement for a temporary total evaluations based on convalescence from January 22, 2016 through April 22, 2016 have been met.  38 C.F.R § 4.30 (2016).

2.  The criteria for entitlement for a temporary total evaluations based on convalescence from February 3, 2017 to April 13, 2017 have been met.  38 C.F.R § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

In this decision, the Board is either granting the appeal or remanding for further development consistent with the duties to notify and assist and any discussion regarding these duties, outside of the remand section below, is not necessary.  Any error would not be prejudicial to the Veteran and is therefore harmless. 

Temporary Total Ratings

Pursuant to 38 C.F.R. § 4.30, a total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 
Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. The Court has also held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).

The Veteran had surgeries on January 22, 2016, and on February 3, 2017 to reconstruct her foot arches.  See April 2017 Board Hearing.  Dr. B., the Veteran's primary care physician at the VA, in a letter dated April 2017, recounted the Veteran's medical history at length.  Dr. B. stated that the Veteran required convalescence and was in a cast or walking boot, but treated like cast, post-surgery of the right foot from January 22, 2016 through April 22, 2016 and again from February 3, 2017 forward to at least April 13, 2017 (shortly before the date of the letter).  Given Dr. B.'s findings as well as the competent lay statements by the Veteran, a total temporary rating is awarded for the above periods.  


ORDER

A temporary 100 percent evaluation based on surgical treatment necessitating convalescence is granted for surgery from January 22, 2016 to April 22, 2016, subject to the applicable criteria governing the payment of monetary benefits.

A temporary 100 percent evaluation based on surgical treatment necessitating convalescence is granted from February 3, 2017 to April 13, 2017, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran last had a VA examination of her feet in May 2011, with a short addendum opinion dated March 2012.  In his April 2017 letter, Dr. B. stated "[s]ince 2011, [the Veteran] has had a total of five foot surgeries of which she is currently service-connected.  The service connected injury of bilateral pes planus has drastically changed in severity . . . ."  The doctor is competent to report worsening of pes planus symptoms.  The medical evidence reflects multiple surgeries of the feet, including flat feet reconstructions.  However, the Veteran's last physical examination predates all of these surgeries and, according to Dr. B, the Veteran has had a severe worsening of the disability now on appeal.  As there is evidence of worsening since the last VA examination, the claim must be remanded for a new examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran may be entitled for a temporary total rating after surgery in September 2014.  As the evidence of record does not currently establish that the Veteran required convalescence after surgery in September 2014, further development may be required by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records from April 2017 forward; and associate them with the Veteran's claims file.

2.  Schedule an examination regarding the current severity of the Veteran's bilateral pes planus.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  A complete rationale for any opinions expressed should be provided.

3.  Undertake any further development necessary, including regarding a temporary total rating for convalescence post-surgery in September 2014.  

4.  Readjudicate the claims.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


